DECISION AND JUDGMENT ENTRY
This accelerated appeal comes before the court on appeal from the Lucas County Court of Common Pleas. Appellant asserts the following assignment of error: "THE TRIAL COURT ERRED BY NOT CONSIDERING WHETHER MATERIAL FACTUAL QUESTIONS WERE RAISED BY THE APPELLANT AS TO WHETHER THE SLIPPERY CONDITION WHICH CAUSE HER FALL WAS CREATED BY THE NEGLIGENT ACTIONS OF THE
  APPELLEE'S EMPLOYEES AND NOT BY PATRONS TRACKING IN WATER, AND WHETHER WET FLOOR WARNING CONES DISPLAYED BY THE APPELLEE AT ONE ENTRANCE BUT NOT NEAR THE PLACE WHERE THE APPELLANT FELL WAS A NEGLIGENT WARNING."
In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record of this cause, the relevant case law and applied this law.  After doing so, we conclude that the well-reasoned opinion and judgment entry of the trial judge properly determines and correctly disposes of the issue appellant now raises in this appeal.  We therefore adopt the judgment of the trial court as our own.  See Appendix A.  Appellant's assignment of error is found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Richard W. Knepper, J., Mark L. Pietrykowski, P.J., JUDGES CONCUR.